Citation Nr: 0606154	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to November 
1950, when he was released as not being physically qualified 
for service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 2005, the veteran testified during a hearing held 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  In November 2005, 
the appellant submitted additional evidence accompanied by a 
waiver of initial RO review of such evidence.  


FINDINGS OF FACT

1.  The veteran has a current disability manifested by both 
hearing loss and tinnitus.  

2.  A hearing loss disorder was not present in service, and a 
sensorineural hearing loss was not shown within one year 
following service.

3.  The competent medical evidence of record indicates that 
bilateral hearing loss and tinnitus were not incurred during 
active duty service.  


CONCLUSION OF LAW

A bilateral hearing loss disability with tinnitus was neither 
incurred in nor aggravated by the veteran's period of active, 
honorable military service, nor may a sensorineural hearing 
loss be presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
a February 2003 and later in a January 2005 letter, the RO 
advised the appellant of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the appellant was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the appellant.  Finally, the letters advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

In addition, it appears that all necessary development has 
been completed.  On his application for service connection 
the veteran identified VA outpatient treatment records.  The 
RO obtained those records.  The veteran submitted some 
private audiologic records from J. V.D. H., M.D.  
Additionally, the RO obtained his service medical records.  
While the veteran contends that there might be additional 
service medical records not yet associated with his claims 
file, there is no indication that there are any outstanding 
records.  In this respect, a March 2003 response from the 
National Personnel Records Center indicated that all service 
medical records were sent to VA.  Finally, the veteran was 
afforded an opportunity to set forth his contentions during 
the hearing in October 2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran contends that a current hearing loss disability 
was the result of exposure to gunfire during basic and 
infantry training.  He alleges that he was not provided 
sufficient hearing protection during the training sessions.  
He stated that he went to sick call on one occasion due to 
complaints of hearing loss.  

The veteran's service medical records do not include any 
treatment for a hearing loss disorder.  Physical examination 
of his ears during his July 1950 entrance and November 1950 
separation examinations was normal.  On both examinations, 
whispered and spoken voice testing was 15/15 bilaterally.  

Post service, the veteran underwent private audiometric 
testing with J.V.D. H., M.D. in February 1996, March 1997, 
and August 2004.  The audiometric records were interpreted by 
his physician to show moderately severe high frequency 
sensorineural hearing loss.  In an August 2004 letter, the 
veteran's private physician stated that the veteran related 
his hearing difficulty to noise exposure during service.  He 
had no other history of etiologic factors.  The examiner 
noted that the veteran was first seen in 1996.  

The examiner stated that while the exact etiology of the 
disorder could not be determined, his pattern of hearing loss 
did correspond with acoustic trauma and noise induced loss.  
He also opined that the veteran's inner ear nerve-type 
hearing loss was consistent with noise damage incurred during 
service.  

VA outpatient treatment records reflect that the veteran was 
initially seen in December 2002 with complaints of 
progressive hearing loss and periodic tinnitus.  He reported 
that he wore self-purchased hearing aids for the past 10 
years.  An audiologic examination revealed mild sloping to 
moderately severe sensorineural hearing loss above 750 hertz 
in the right ear and throughout the frequency range in the 
left ear.  

The veteran was afforded a VA examination in April 2004 by a 
VA audiologist.  Therein, he repeated his assertions 
regarding noise exposure during service.  A physical 
examination revealed sloping mild to severe sensorineural 
hearing loss from 750 to 8000 hertz in the right ear, and a 
sloping mild to severe sensory neural hearing loss from 250 
to 6000 hertz in the left ear.  His tinnitus matched tones 
present at 8000 hertz.  

The audiologist reviewed the veteran's service medical 
records and noted that impaired hearing was not noted during 
service.  The audiologist noted that the veteran served on 
active duty for four months and the amount of noise exposure 
during that period was insufficient to cause the degree and 
severity of his current hearing loss disorder.  Thus, the 
audiologist opined, it was less likely than not that the 
current disorder was incurred during service.  She further 
opined that it was more probable that the disorder was 
familial in nature.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A sensorineural hearing loss shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947, 
provided the rebuttable presumption provisions of §3.307 are 
also satisfied.  38 C.F.R. § 3.307, 3.309 (2005).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Upon review of all of the evidence of record, the Board finds 
that service connection for hearing loss and tinnitus is not 
warranted.  In this matter, the veteran has a current hearing 
loss and tinnitus disorder.  The Board finds, however, that 
the competent and probative evidence does not show that the 
disorder was initially incurred during service.  Furthermore, 
available evidence does not establish that a sensorineural 
hearing loss was present to a compensable degree within one 
year following separation from service.

There are references in the VA outpatient treatment records 
that the veteran required the use of hearing aids for several 
years prior to 1996.  The records do not show, however, 
treatment for a chronic hearing loss disorder service or 
within one year thereafter.  

The Board has considered the opinion from J.V.D. H., M.D.  
While the examiner stated that the hearing loss was 
consistent with acoustic trauma sustained during service, he 
did not have the benefit of review of the veteran's service 
medical records which showed no treatment for a hearing loss 
disorder.  

On the contrary, the Board finds that the more definitive 
opinions expressed by VA examiner in April 2004 to be 
persuasive and of greater probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The examiner had the 
benefit of review of the service medical records.  In 
addition, she had knowledge of the veteran's accurate medical 
history.  The opinion was specific and reasoned as to why it 
was unlikely that a hearing loss disorder was not incurred 
during 5 months of active duty serve.  This persuasive 
opinion indicates that a current hearing loss disorder with 
tinnitus was not incurred during active duty service.  

The Board has considered the appellant's assertions that a 
hearing loss disorder was related to service.  While the 
Board does not doubt the sincerity of his belief, as a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In adjudicating the current claim, the Board also has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  

ORDER

Service connection for hearing loss and tinnitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


